



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Singh, 2015 ONCA 855

DATE: 20151207

DOCKET: C59672

Feldman, Gillese and Watt JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Jasvir Singh

Appellant

Walter Fox and Sayeh Hassan, for the appellant

Deborah Calderwood, for the respondent

Heard: December 1, 2015

On appeal from the conviction entered on August 6, 2014 and
    the sentence imposed on November 28, 2014 by Justice Bonnie L. Croll of the Superior
    Court of Justice, sitting without a jury.

ENDORSEMENT

[1]

The appellant landlord operated a rental property in an unsafe manner
    that violated a number of provisions in Ontarios
Fire Code
, O. Reg.
    213/07. The premises had been inspected a number of times before the fire and
    the appellant had been told  repeatedly  that specific upgrades, including a
    system of linked smoke alarms and pulls, with smoke alarms in every bedroom, were
    necessary in order to bring the property into compliance with the
Fire Code
.
    Also no cooking was allowed in the bedrooms.

[2]

A fire started on the premises when one tenant  Karnail Dhaliwal  who
    had been drinking excessively, left on the hot plate in his room and his blanket
    and mattress caught fire. None of the tenants were alerted to the fire by the
    sound of a fire alarm.

[3]

Mr. Dhaliwal stayed in his room to try and fight the fire. He died from
    smoke inhalation. Another tenant  who tried to help Mr. Dhaliwal  suffered serious
    burns and was in hospital for four days. Two others fled the premises for their
    lives and were treated for smoke inhalation.

[4]

The appellant was convicted, following a judge-alone trial, of criminal
    negligence causing death, criminal negligence causing bodily harm, and four
    counts of mischief endangering life. A global sentence of three years
    imprisonment was imposed.

[5]

At the oral hearing of this appeal, the appellant abandoned his appeal
    in relation to the mischief convictions and sentence and focussed his
    submissions on the conviction for criminal negligence causing death. He
    contends that there was no direct relationship between his conduct and Mr.
    Dhaliwals death. Given that Mr. Dhaliwal stayed in his room to fight the fire,
    he says that there was no evidence that the smoke alarms called for by the
Fire
    Code
would have saved him. Consequently, the appellant submits, the trial
    judge erred in finding that his negligence was the legal cause of Mr.
    Dhaliwals death.

[6]

We do not accept this submission.

[7]

As the trial judge correctly noted, the test for determining legal
    causation is whether the appellants conduct was a significant contributing cause
    of Mr. Dhaliwals death:
R v. Nette
, 2001 SCC 78, [2001] 3 S.C.R. 488,
    at paras. 69-72;
R. v. Shilon
, 240 C.C.C. (3d) 401, [2006] O.J. No.
    4896 (C.A.), at paras. 27, 30.

[8]

On the findings of the trial judge, it is clear that:

1.

there were no smoke alarms in each upstairs bedroom;

2.

the appellant knew that Mr. Dhaliwal cooked in his room but failed to
    take effective measures to prevent this;

3.

the appellant knew that Mr. Dhaliwal was a serious alcoholic who was
    very often drunk, while in his room in the property;

4.

the appellant knew that the smoke alarms that were in the house were not
    working;

5.

when the appellant was advised that he was in breach of the
Fire

Code
,
    he failed to complete the required upgrades, thereby risking the lives and
    safety of his individual tenants;

6.

the appellant deliberately deceived the fire inspector into believing
    that a group of tenants, living as a family, occupied the second floor of the
    property and he did so to avoid the costs of bringing the premises into
    compliance;

7.

had the required interconnected smoke alarms and pull system been
    installed, they would have been activated within seconds of the fire starting,
    even before there were flames; and,

8.

the required smoke alarm system would have provided the occupants with
    the crucial time needed to avoid injury.

[9]

In short, the trial judge found that the appellant created an unsafe
    environment and that had he made the upgrades required by the
Fire Code
,
    the tenants would have been alerted to the fire before it became too large to
    extinguish.

[10]

We
    see no error in the trial judges findings or in her conclusion that the
    appellants actions were a significant contributing cause of Mr. Dhaliwals
    death.

[11]

Accordingly,
    the appeal is dismissed. As the sentence appeal was not pursued, it too is
    dismissed.

K. Feldman J.A.

E.E. Gillese J.A.

David Watt J.A.


